Citation Nr: 0432409	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
November 22, 2000, for the grant of service connection of 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date prior to 
November 22, 2000, for the grant of a total rating based on 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied the veteran's claim of entitlement to 
an earlier effective date for the grant of both his PTSD and 
the total rating based on service connected disabilities.  
The issue of entitlement of an earlier effective date for the 
grant of TDIU was remanded in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law with the 
enactment of the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
and new regulations also include new notification provisions.  
Specifically, VA must notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence, not previously provided to the Secretary, which 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In November 2000, the appellant filed a claim for service 
connection for PTSD, which was granted by the RO in April 
2001.  The RO at that time also granted the veteran 
entitlement to TDIU, based on his PTSD evaluation.  The 
veteran is now appealing the effective date as to both 
issues.  However, the appellant was not informed of the VCAA, 
38 U.S.C.A. § 5103 (West 2002), as it relates to the November 
2000 original claim.  Accordingly the VA's General Counsel 
opinion concerning "down stream" issues is not applicable.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  With regard to the 
veteran's claims for earlier effective dates, the appellant 
has not been adequately informed of the VCAA.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a).  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to the claims.  The letter 
should also specifically inform the 
appellant and his representative of which 
portion of the evidence is to be provided 
by the appellant and which part, if any, 
the RO will attempt to obtain on behalf 
of the appellant.  He should be informed 
to submit copies of all evidence in his 
possession relative to his claim which 
has not been previously submitted.  
38 C.F.R. § 3.159.

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations. 

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
the appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




